Citation Nr: 0013662	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from January 1952 to January 
1972.  

When the veteran's claims were last considered on appeal by 
the Board of Veterans' Appeals (the Board) in June 1997, the 
issues that were presented were entitlement to an evaluation 
in excess of 10 percent for degenerative arthritis of both 
knees, both shoulders, and cervical spine, and entitlement to 
an evaluation in excess of 10 percent for low back strain.  
In its 1997 decision, however, the Board recharacterized the 
issues on appeal as entitlement to an evaluation in excess of 
10 percent for low back strain with scoliosis, entitlement to 
an increased evaluation for degenerative arthritis of the 
right shoulder, entitlement to an increased evaluation for 
degenerative arthritis of the left shoulder, entitlement to 
an increased evaluation for degenerative arthritis of both 
knees, and entitlement to an increased evaluation for 
degenerative arthritis of the cervical spine.  The Board 
granted a 10 percent evaluation to each of the shoulder 
disorders, but determined that an evaluation in excess of 10 
percent was not warranted for low back strain with scoliosis, 
or for degenerative arthritis of both knees.  The issue of 
entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine was remanded to the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO) for further development.  

In an August 1997 rating decision, the RO continued to rate 
the veteran's service-connected cervical spine arthritis in 
conjunction with his bilateral knee arthritis, and assigned a 
10 percent disability rating to those disorders in 
combination, under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In a September 1999 rating decision, however, the RO 
continued the 10 percent evaluation for the veteran's 
arthritis of the bilateral knees, but assigned a separate 10 
percent evaluation to the veteran's cervical spine arthritis, 
effective from November 12, 1992.  Given that the Board has 
already adjudicated the issue of entitlement to an evaluation 
in excess of 10 percent for the veteran's bilateral knee 
disorder, and that the issue was not subsequently perfected 
again for appeal, the issue of entitlement to an evaluation 
in excess of 10 percent for arthritis of the cervical spine 
remains as the only issue properly before the Board on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The symptomatology associated with the veteran's cervical 
spine disability is productive of no more than slight 
limitation of motion, without functional loss due to pain, 
fracture of the vertebra, ankylosis, muscle spasm, or other 
neurological findings compatible with sciatic neuropathy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.59, 4.71a, Code 5003, 5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  Pursuant to the Board's 1997 
remand, the veteran was afforded VA examinations of his 
cervical spine in November 1997 and December 1999.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1999).  

Factual Background

In December 1979, the veteran filed a claim for service 
connection for arthritis.  In an August 1980 rating decision, 
service connection was granted for degenerative arthritis of 
the knees, and assigned a 10 percent evaluation from December 
1979.  

Private medical records reveal that the veteran was seen in 
November 1988 for complaints over the prior week relative to 
the left side of the neck with muscle tension, especially 
with neck movement.  Examination revealed left side of neck 
muscle tenderness.  The diagnosis was rule out cervical 
spondylitis.  

X-ray study in November 1988 revealed a straightening of the 
cervical lordosis.  The disc spaces were described as fairly 
well maintained.  There was noted to be moderate spurring of 
the margins of the end-plates anteriorly from C3 to C5.  
There was described mild posterior spurring at C3-4 and C5-6 
levels.  The atlantoaxial joint was described as normal.  
There was no compression fracture.  The posterior facet 
joints and spinous processes were intact.  The examiner's 
impressions were mild cervical spondylosis with spurring 
posteriorly at C3-4 and C5-6; and no significant disc 
narrowing.   

The veteran was seen for follow-up in December 1988, and 
indicated that he was slightly better.  The diagnosis was 
cervical spondylitis.  

When the veteran was seen in February 1989 on a separate 
matter, it was noted that his neck had "cleared up."  

On November 12, 1992, the veteran filed a claim for an 
increased evaluation for his service-connected disorders, 
including his service-connected degenerative arthritis of the 
knees.  

Based upon the foregoing 1988 private medical records and x-
ray study, service connection for arthritis of the cervical 
spine was granted in an August 1993 rating decision, and 
evaluated in combination with degenerative arthritis of the 
knees and shoulders as 10 percent disabling, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, effective from October 1979.  

As noted above, in its June 1997 decision, the Board 
recharacterized and essentially separated the degenerative 
arthritis issues on appeal.  Based upon that 
recharacterization, the Board granted a 10 percent evaluation 
to each of the shoulder disorders, but determined that an 
evaluation in excess of 10 percent was not warranted for 
degenerative arthritis of both knees.  The issue of 
entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine was remanded for further 
development.  

Pursuant to the Board's 1997 remand, the veteran underwent VA 
examination of the cervical spine in November 1997.  The 
report of that examination noted that the veteran complained 
of pain on the left side of his neck into his shoulder over 
the prior six to eight months.  The veteran noted it to be 
coming on slowly, but that it was definitely constant over 
that time frame.  The veteran noted it was made worse by 
sleeping, but better when moving around and stretching.  He 
indicated that he was under no medication, and had no 
previous surgeries or injuries to his neck.  He denied pain 
radiating to the fingertips, neuropathy or radiculopathy.  It 
was noted that the veteran had no postural abnormalities, no 
fixed deformities, and that musculature of the back had 
slightly increased muscle spasm of the paraspinal muscles to 
the left trapezius.  The veteran stated that he was able to 
forward flex 45 degrees; backward extend 50 degrees; left 
lateral flex 20 degrees; right lateral flex 20 degrees; 
rotate to the left 45 degrees; and rotate to the right 45 
degrees.  There was no evidence of pain with compression of 
the neck.  The veteran had slight pain with the rotation to 
the right.  The veteran had 5/5 strength of bilateral upper 
extremities.  Sensation and reflexes were intact.  The 
veteran had no neuropathic signs, no clonus, no Babinski's 
and no Hoffman's sign.  The report noted that x-rays showed 
degenerative disease through multiple levels of the spine, 
C2-3, C4-5, and C5-6.  The diagnosis was degenerative joint 
disease of the cervical spine.    

The impression noted on the November 1997 x-ray report, 
itself, showed degenerative joint disease of the cervical 
spine with minimal narrowing of the C5-6, C6-7, and C3-4 
intervertebral disc space.  

In January 1999, the veteran underwent private computed 
tomography (CT) scan of the cervical spine with a history of 
post myelogram and back pain down the left leg.  The 
examiner's impressions were:  1)  Hypertrophic degenerative 
change of the cervical spine; posterior hypertrophic bone 
spurs at the end-plates of the cervical discs from C2-3 to 
C5-6; Mild narrowing of the left neuroforamen of C3-4; 2)  No 
herniation of disc, spinal stenosis or destructive change is 
noted; 3)  Cervical spinal cord and intradural space are 
unremarkable; and 4)  Beam hardening artifact from C4-5 to 
C7-T1.  

In a September 1999 rating decision, the RO assigned a 
separate 10 percent evaluation to the veteran's cervical 
spine arthritis, effective from November 12, 1992.  

VA x-ray study of December 1999, revealed degenerative disc 
disease of the cervical spine with narrowing of the C3 
through C7 discs and bony spurring, showing no significant 
change since the previous study of June 24, 1997.  

In December 1999, the veteran underwent VA examination of the 
spine that included an examination of the cervical spine.  
The report of that examination noted, by history, that over 
the years the veteran had developed severe neck and low back 
pain.  The veteran described his neck disorder in terms of 
constant pain and stiffness.  Upon examination, the veteran 
had cervical spine range of motion with flexion to 30 
degrees, extension to 30 degrees, 20 degrees lateral 
rotation, 10 degrees lateral bending with pain at the full 
extremes of each of these range of motions.  The veteran had 
full motor and sensory neurologic function in his bilateral 
upper extremities in all major groups in paraspinal 
musculature bilaterally with tightness of the muscles.  
Diagnostic and clinical tests showed in pertinent part 
diffuse cervical spondylosis.  The examiner's pertinent 
impression was cervical spondylosis - diffuse.  

Analysis

The veteran essentially contends that he is entitled to an 
increased evaluation for degenerative arthritis of the 
cervical spine with limitation of motion.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. Part 4, § 
4.40 (1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

The veteran's degenerative arthritis of the cervical spine is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 for degenerative arthritis.  Under this provision, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

The veteran's degenerative arthritis of the cervical spine 
can also be evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5290, on the basis of degenerative arthritis 
established by X-ray findings and limitation of motion under 
the appropriate diagnostic code for the cervical spine.  

Severe limitation of motion of the cervical spine is 
evaluated as 30 percent disabling.  Moderate limitation of 
motion is evaluated as 20 percent disabling.  Slight 
limitation of motion merits continuation of the 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5290.

It is clear from an overview of the evidence that the most 
profound cervical spine impairment on the veteran's earning 
capacity is shown in the most recent VA examination of 
December 1999.  This examination reveals that the veteran's 
cervical spine arthritis was manifested in terms of range of 
motion by flexion to 30 degrees, extension to 30 degrees, 20 
degrees lateral rotation, 10 degrees lateral bending, with 
pain at the full extremes of each of these motion ranges.  
While this certainly represents a compromise in the veteran's 
range of cervical spine motion, when considering all of the 
objective medical evidence, it is also apparent that the 
veteran has no more than slight limitation of cervical spine 
motion.  This is so even when considering the pain at the 
full extremes of these ranges of motion.  More specifically, 
there is no indication in the objective medical evidence that 
the veteran has sought treatment or taken medication 
exclusively for his cervical spine disorder since 1988.  
Further, although the VA medical records show that the 
veteran sought treatment for his low back and knee disorders 
on many occasions between September 1997 and July 1999, there 
is no record of the treatment of the veteran for complaints 
relative to his cervical spine disorder.  Although the 
veteran's cervical spine disorder was mentioned in an initial 
VA Rheumatology clinic intake record of January 1998, it 
appears that it was done so for reference purposes and not 
for treatment specific to that disorder.  

The Board finds therefore, that the veteran is not entitled 
to an evaluation in excess of a 10 percent rating under code 
5290 because a moderate limitation of cervical spine motion 
is not demonstrated.  38 C.F.R. Part 4, Code 5290 (1998).  In 
addition, there is no basis for a higher evaluation under 
code 5285, or 5287 as there is no evidence of cord 
involvement, and no requirement for a neck brace (jury mast), 
or no ankylosis.  38 C.F.R. Part 4, Codes 5285 and 5287 
(1999).  

Further, there is no basis to find the presence of 
intervertebral disc syndrome at the cervical spine so as to 
warrant an increased evaluation under Diagnostic Code 5293.  
In that regard, although the November 1997 examination report 
noted "slight increased muscle spasm of the paraspinal 
muscles", this was not deemed by the medical examiner to be 
a "neuropathic sign."  In fact, the examiner found no such 
sign.  In any event, the finding of muscle spasm in the 
cervical area was not thereafter clinically replicated.  

In evaluating the veteran's claim, the Board has also 
considered functional impairment of the neck due to pain, 
including the extent to which the veteran's neck pain has 
been shown to adversely affect the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (1999).  Functional 
loss contemplates the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (1999).  See also DeLuca, 
supra. The objective medical findings show essentially no 
more than slight limitation in the range of motion.  While 
pain has been noted at the full extremes of each range, there 
is no evidence of muscle atrophy and any pain affecting 
strength and motion is not shown to a degree beyond that 
contemplated by the current 10 percent schedular evaluation.  
Significantly, the veteran was noted to have full motor 
function.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim, 
in that the evaluation currently assigned accurately reflects 
the degree of disability produced as a result of the 
veteran's cervical spine pathology, including complaints of 
pain.  

Moreover, since the most recent examination provides the most 
profound reflection of the impairment resulting from the 
veteran's cervical spine disorder, the veteran has not 
demonstrated a basis upon which to assign an evaluation in 
excess of the current 10 percent rating for a cervical spine 
disability since November 12, 1992.  Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

